The undersigned have reviewed the prior Order based upon the record before Deputy Commissioner Shuping.  The appealing party has shown good ground to reconsider the evidence.  The Full Commission vacates the Deputy Commissioner's Order of Dismissal and remands this case for a hearing on the merits.
At the 21 February 1995 scheduled hearing, plaintiff did not appear on her own behalf nor was she represented by counsel. Although she had communicated previously to defense counsel that she was too ill to appear at the upcoming hearing, because she had not contacted Deputy Commissioner Shuping before whom the case was scheduled to be heard, he then entered an Order of Dismissal. However, for reasons unknown, plaintiff, in fact, had contacted Deputy Commissioner Richard Ford by telephone and was assured of a continuance without the necessity of filing a written motion. Deputy Commissioner Ford did not convey this information to Deputy Commissioner Shuping.  A follow-up letter written by plaintiff on 18 March 1995 and received by Deputy Commissioner Ford on 22 March 1995 sets forth her efforts.
Therefore, in view of the above circumstances, Deputy Commissioner Shuping's Order of dismissal is hereby VACATED and this matter is REMANDED for a hearing on its merits in due course.
                                  S/ _______________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ _________________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ _________________________ THOMAS J. BOLCH COMMISSIONER